            Case 5:20-cr-00168-G Document 11 Filed 06/05/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
               -vs-                                 )     Case No. MJ-20-255-SM
                                                    )
CHRISTOPHER STEVEN LEDBETTER,                       )
                                                    )
                      Defendant.                    )


                         MOTION FOR ORDER FOR
                WRIT OF HABEAS CORPUS AD PROSEQUENDUM


         The United States Attorney for the Western District of Oklahoma seeks to bring

Christopher Steven Ledbetter (DOB: XX/XX/1990; SSN: XXX-XX-1469), currently

Inmate Number 2020-0564 at Logan County Jail, 216S Broad St., Guthrie, OK 73044,

arrested on June 4, 2020 on a state arrest warrant issued out of Lincoln County, Oklahoma,

before the Court for one or more hearings.

         Therefore, the United States moves for an order for a writ of habeas corpus ad

prosequendum, directed to the United States Marshal for the Western District of Oklahoma

or any sworn peace officer, commanding him to produce the defendant before this Court

on June 5, 2020, at 3:00 p.m. before Magistrate Judge Suzanne Mitchell, for a hearing and

for any further hearings necessary in this matter. The United States also asks that the

Warden of the above institution be directed to surrender the defendant as directed by the

Court.
Case 5:20-cr-00168-G Document 11 Filed 06/05/20 Page 2 of 2




                                Respectfully submitted,

                                TIMOTHY J. DOWNING
                                United States Attorney


                                s/Jessica L. Perry
                                Assistant United States Attorney
                                Bar No. 22681
                                210 Park Avenue, Suite 400
                                Oklahoma City, Oklahoma 73102
                                (405) 553-8743(Office)
                                (405) 553-8888 (Fax)
                                Jessica.Perry2@usdoj.gov




                            2
